833 F.2d 1014
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Steven L. REED, Defendant-Appellant.
No. 87-5430.
United States Court of Appeals, Sixth Circuit.
Nov. 9, 1987.

Before MERRITT, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
Upon sua sponte consideration, it appearing that the notice of appeal in the above-captioned case was filed seventeen days late pursuant to Fed.R.App.P. 4(b),


2
And it further appearing that appellant filed a timely notice of appeal in case no. 87-5354:  United States of America v. Steven Lamont Reed, an appeal which is wholly duplicative of that above-captioned,


3
It is ORDERED that case no. 87-5430 be and hereby is dismissed.